               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

ALLEN RAY ANDERSON, JR.                                             PLAINTIFF

V.                     CASE NO. 4:19-cv-361-BRW-BD

RICHARD JACKSON, et al.                                          DEFENDANTS


                                 JUDGMENT

     Based on the Order that was entered today, this case is DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 5th day of December, 2019.



                                            Billy Roy Wilson
                                            UNITED STATES DISTRICT JUDGE
